Title: To George Washington from Colonel Ann Hawkes Hay, 23 March 1777
From: Hay, Ann Hawkes
To: Washington, George

 

Sir
Haverstraw [N.Y.] Sunday Evening 8 OClock March 23d 1777

As I think it my duty to give your Excellency every information in my power of the Motions of the Enemy, I beg leave to inform you that this day about Noon a Frigate and four Transports came to an Anchor near peekskill and immediately landed a Body of Troops without opposition, soon after I discovered a large fire, which increased in different places, till at last the Conflagration became general, the upper Barracks are destroyed with a considerable part, if not the whole town of peekskill, it is said it was done by our own people, There was a considerable Action but the event we know not as the communication with the other Side of the River is intirely cut off below the Mountains.
I thought it my duty to call out my Regiment to defend the Western Shore and the public Stores under my Care [in case] the Enemy should in their return attempt a landing here, but could not so much as procure one hundred Men to guard the landing on this Side the Ferry so that I am left without any Assistance and from the disposition which my Regiment shewed I find no opposition is to be expected from them.
Colo. pawling who commanded in the English Neighbourhood has drawn the whole of his Men to guard the pass at Ramapaugh in the Highlands, so that the whole Country between this and paulus Hook lies exposed to the Ravages of the Enemy and unless the Inhabitants receive a considerable Reinforcement immediately, I fear the whole Country will be lost, as Colo. Pawling has given us to understand we can have no assistance from him. I am with Esteem and Respect Yr Excellency’s most obt Servt

A. Hawkes Hay.

